                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                          CIVIL ACTION

VERSUS                                                       NO. 20-980-WBV-JCW

ST. TAMMANY PARISH GOVERNMENT, ET AL.                        SECTION: D (2)


                                ORDER AND REASONS
        Before the Court is Plaintiffs’ Motion For Preliminary Injunction. 1 Defendants

oppose the Motion. 2 After considering the evidence and testimony produced at the

hearing on the matter, as well as careful consideration of the parties’ memoranda and

the applicable law, the Motion is DENIED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A. The Complaint

        This is an action for declaratory, injunctive and compensatory relief regarding

the conditions of pre-trial detention in the four holding cells at St. Tammany Parish

Jail. On March 22, 2020, Ahmed Baqer, Klabert Joseph Guillot, Jr. and Klabert

Joseph Guillot, Sr. (collectively, “Plaintiffs”), filed a Complaint in this Court seeking

damages under 42 U.S.C. § 1983, asserting that they were forced to endure prolonged

pre-trial detainment in dirty, cramped holding cells in St. Tammany Parish Jail in

violation of their constitutional rights under the Fourteenth Amendment. 3 Plaintiffs

also allege that the conditions of the holding cells presented a substantial risk of


1 R. Doc. 12.
2 R. Doc. 37.
3 R. Doc. 1 at ¶¶ 2, 118-129.
serious harm to pre-trial detainees, in violation of the Louisiana Constitution, and

assert claims for negligence and respondeat superior. 4 Specifically, Plaintiffs allege

that pre-trial detainees were forced to endure detainment with as many as 24

detainees confined within a ten-foot by twenty-foot space for as long as 18 days. 5

Plaintiffs assert that, as late as March 3, 2020, the number of detainees held in each

holding cell ranged from 17 to 21. 6 Plaintiffs further allege that pre-trial detainees

were forced to sleep on the concrete floor, forced to urinate and defecate in front of

each other in a toilet visible to all other detainees within the holding cell, deprived of

hygienic products and denied access to showers for days at a time. 7

       Plaintiffs further assert that the United States Department of Justice (the

“DOJ”), conducted an investigation in 2012, which resulted in a report notifying St.

Tammany Parish and defendant, former St. Tammany Parish Sheriff Rodney J.

Strain, that as many as 30 prisoners were held in holding cells designed to hold 20

prisoners, and that prisoners were sleeping on floors and benches in holding cells

with little or no bedding. 8 Plaintiffs assert that the DOJ also found that prisoners

were required to remain in the holding cells for days, if not weeks, before they were

assigned to housing units. 9




4 Id. at ¶¶ 130-151.
5 Id. at ¶¶ 2, 67, 69. The Court notes that Guillot Jr.’s testimony regarding length of confinement
differed from the allegations in the Complaint and that the length of pre-trial detention may have been
a maximum of 16 days. Further information regarding his testimony in this respect is on pp. 28-30 of
this Order.
6 Id. at ¶ 71.
7 Id. at ¶ 2.
8 Id. at ¶¶ 58-60.
9 Id. at ¶ 61.


                                                  2
        With respect to the three named plaintiffs, Plaintiffs assert that Ahmed Baqer

was detained in a holding cell with 19 other pre-trial detainees at St. Tammany

Parish Jail for 17 days in December 2019, before being moved to the general

population and, shortly thereafter, released. 10 Plaintiffs assert that Klabert Guillot,

Jr. was detained in a holding cell for 18 days between December 18, 2019, and

January 5, 2020, along with 19 other pre-trial detainees, before being moved to the

general population. 11 Plaintiffs claim that during those 18 days, the guards stripped

inmates and performed cavity searches of the pre-trial detainees within the holding

cell. 12 Plaintiffs also assert that Klabert Guillot, Sr. was detained in a holding cell

for 13 days between December 22, 2019, and January 4, 2020, along with 19 other

detainees, before being moved to the general population. 13

        Plaintiffs allege that they were all forced to sleep on the bare concrete floor of

their respective holding cells for the duration of their detainment, despite the

availability of “cell space” and beds within the prison. 14        Plaintiffs argue that

Defendants failed to provide the minimum standards for the operation and

management of Louisiana jails, set forth in Title 22, Part III, Subpart 2 of the

Louisiana Administrative Code (“LAC”). 15 Plaintiffs contend that Title 22 of the LAC

requires prisons to provide inmates with clean linen and bedding upon admission and

at least once a week thereafter, disinfection of inmates’ mattresses, pillows and



10 Id. at ¶¶ 87, 90, 92, 93.
11 Id. at ¶¶ 100, 102, 104, 107. See also footnote 5, supra.
12 Id. at ¶ 106.
13 Id. at ¶¶ 109, 112, 114, 116.
14 Id. at ¶¶ 91, 105, 115.
15 Id.


                                                    3
mattress covers, daily access to showers, and to classify and transfer new inmates to

an appropriate housing area no later than 48 hours after placing them in individual

intake holding cells. 16

          Pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3), Plaintiffs bring this action

on behalf of themselves and a putative class of similarly situated individuals, defined

as follows:

                  All detainees who have been or will be placed into the
                  custody of the St. Tammany Parish Jail and were detained
                  for at least two consecutive days in holding cells. The class
                  period commences when this practice began, including but
                  not limited to the time period commencing on March 22,
                  2019, and extends to the date on which St. Tammany
                  Parish is enjoined from, or otherwise ceases, enforcing its
                  policy, practice and custom of refusing to abide by
                  appropriate detention and housing standards to all pre-
                  trial detainees admitted to the St. Tammany Parish Jail
                  and held in the intake and/or holding cell area. Specifically
                  excluded from the class are Defendant and any and all of
                  its respective affiliates, legal representatives, heirs,
                  successors, employees or assignees. 17

Named as defendants in the Complaint are: (1) the St. Tammany Parish Government

a/k/a St. Tammany Parish Council; (2) the St. Tammany Parish Sheriff’s Office; (3)

Randy Smith, in his individual and official capacity as the Sheriff of St. Tammany

Parish from July 1, 2016 to the present; (4) Rodney J. Strain, in his individual and

official capacity as Sheriff of St. Tammany Parish from 1996 until 2016; (5) Greg

Longino, in his individual and official capacity as Warden of the St. Tammany Parish

Jail from “all relevant times and until October 11, 2019;” and (6) Lacey Kelly, in her



16   Id. at ¶¶ 36-51.
17   Id. at ¶ 24.

                                               4
individual and official capacity as Warden of the St. Tammany Parish Jail “[a]t all

relevant times.” 18 Plaintiffs seek a class-wide judgment declaring that the policies,

practices and/or customs described above violate the Fourteenth Amendment to the

United States Constitution, a class-wide injunction enjoining Defendants from

continuing such policies, practices and/or customs, and an award of compensatory

and punitive damages on behalf of the class, as well as attorney’s fees and costs. 19

        B. The Motion for Preliminary Injunction

        Plaintiffs filed the instant Motion for Preliminary Injunction on April 3, 2020,

and requested expedited consideration thereof in light of COVID-19 and “the deadly

threat that worsens by the hour.” 20 Plaintiffs seek an Order granting the following

emergency relief through a preliminary injunction, to be enforced through May 31,

2020:

        1. Enjoining Defendants from housing pretrial detainees in a manner that
           violates Title 22 of the LAC and fails to maintain social distancing, as
           defined by interim guidelines published by the Center for Disease Control
           (the “CDC Guidelines”), including, but not limited to, enjoining Defendants
           from housing pretrial detainees in group holding cells;

        2. Enjoining Defendants from holding any pretrial detainee in a group holding
           cell for more than 48 hours without classification and transfer to an
           appropriate housing area;

        3. Enjoining Defendants from permitting any inmate demonstrating any
           symptom of COVID-19, including fatigue, fever, and persistent dry cough,
           to remain in any group holding cell with any pretrial detainee;

        4. Requiring Defendants to provide pretrial detainees with soap and fresh
           water in accordance with the CDC Guidelines;


18 Id. at ¶¶ 12-23.
19 Id. at ¶¶ 3, 128-129, 153-156.
20 R. Doc. 12 at p. 1. The Court granted expedited consideration on April 3, 2020. (R. Doc. 16).


                                                  5
       5. Requiring Defendants to provide pretrial detainees with daily access to
          showers in accordance with Title 22 of the LAC and the CDC Guidelines;

       6. Requiring Defendants to provide pretrial detainees with clean clothing in
          accordance with Title 22 of the LAC and the CDC Guidelines;

       7. Requiring Defendants to implement and maintain a cleaning/sanitizing
          schedule for all cells housing pretrial detainees in accordance with the CDC
          Guidelines;

       8. Requiring Defendants to provide detainees with sanitary bedding in
          accordance with Title 22 of the LAC and the CDC Guidelines;

       9. Requiring Defendants to file a report, every 48 hours, indicating the
          number of persons or staff who have contracted or who are suspected of
          contracting COVID-19, the number of persons in quarantine, and the
          Defendants’ compliance or non-compliance with the Court’s Order; and

       10. Any other relief the Court deems appropriate and necessary. 21

       Plaintiffs seek the foregoing relief based upon the allegations in their

Complaint, including the 2012 DOJ investigation and alleged violations of Title 22 of

the LAC. 22 Plaintiffs also rely upon two televised news stories by FOX8 News in New

Orleans, 23 as well as evidence regarding the global health emergency caused by the

recent outbreak of COVID-19, which the World Health Organization declared a global

pandemic on March 11, 2020. 24 Plaintiffs note that, as of the date of the Motion, there

were over a million confirmed cases of COVID-19 worldwide, and more than 51,000




21 Id. at p. 2.
22 R. Doc. 12-1 at pp. 2-5.
23 R. Doc. 12-1 at p. 5 (citing https://www.fox8live.com/2020/02/27/zurik-st-tammany-jail-keeping-

inmates-holding-cells-weeks-violating-states-minimum-jail-standards/;
https://www.fox8live.com/2020/03/06/zurik-jail-numbers-show-crowded-holding-cells-are-isolated-st-
tammany-jail/) (Plaintiffs’ Exhibit Nos. 7 & 8, admitted at April 10, 2020 Hearing).
24 R. Doc. 12-1 at p. 5 (citing https://www.who.int/emergencies/diseases/novel-coronavirus-

2019/events-as-they-happen ).

                                                6
deaths worldwide. 25 Plaintiffs assert that on March 11, 2020, the Governor of

Louisiana declared a statewide public health emergency in response to the threat

posed by COVID-19. 26 On March 23, 2020, the Governor prohibited any gatherings

of 10 people or more, and issued a general stay-at-home order, directing citizens to

stay home unless performing an essential activity. 27 Plaintiffs note that, as of the

date of their Motion, Louisiana had reported over 9,000 confirmed cases of COVID-

19, and a total of 309 deaths. 28 Plaintiffs also cite a March 29, 2020 Washington Post

article, which reported that another federal prison in Louisiana had been affected by

the virus, with one inmate death, one guard in intensive care, 30 inmates testing

positive, and 60 inmates placed in quarantine. 29

        Plaintiffs also cite extensively to the CDC Guidelines, which provide

“recommended best practices specifically for correctional and detention facilities” for

managing COVID-19 based upon information known as of March 23, 2019. 30

Plaintiffs point out that the CDC Guidelines encourage facilities to begin

implementing intensified cleaning and disinfecting procedures, reinforcing healthy

hygiene       practices,      encouraging        good      hand       hygiene,       and      providing


25 R. Doc. 12-1 at p. 6 (citing https://coronavirus.jhu.edu/map.html) (Plaintiffs’ Exhibit No. 9, admitted
at April 10, 2020 Hearing).
26 R. Doc. 12-1 at p. 6 (citing R. Doc. 12-4) (Plaintiffs’ Exhibit No. 2, admitted at April 10, 2020

Hearing).
27 R. Doc. 12-1 at p. 6 (citing R. Doc. 12-4) (Plaintiffs’ Exhibit No. 9, admitted at April 10, 2020

Hearing).
28 R. Doc. 12-1 at pp. 6-7 (citing http://ldh.la.gov/coronavirus/).
29 R. Doc. 12-1 at p. 7 (citing https://www.washingtonpost.com/national/an-explosion-of-coronavirus-

cases-cripples-a-federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-
8670579b863d_story.html). The Court notes that this article is referenced in Plaintiffs’ Complaint,
but was not offered into evidence at the April 10, 2020 Hearing on the Motion for Preliminary
Injunction.
30 R. Doc. 12-1 at pp. 7-9 (citing R. Doc. 12-7) (Plaintiffs’ Exhibit No. 5, admitted at April 10, 2020

Hearing).

                                                    7
detained/incarcerated persons and staff no-cost access to soap, running water, and

hand drying machines or disposable paper towels. 31 The CDC Guidelines also

recommend implementing social distancing strategies to increase the physical space

between incarcerated/detained persons, and enforcing increased space between

individuals in holding cells. 32 Plaintiffs assert that, despite the media coverage, the

CDC Guidelines, and the instant lawsuit, Defendants are continuing to practice the

same unlawful and dangerous policies and practices that have existed since at least

2012, as set forth in their Complaint. Plaintiffs claim that the St. Tammany Parish

website and the St. Tammany Parish Sheriff’s Office website offer no jail-specific

information regarding COVID-19 and prison conditions at the St. Tammany Parish

Jail. 33

           Turning to the legal basis for the preliminary injunction, Plaintiffs recognize

that, in order to obtain injunctive relief, they bear the burden of proving: (1) a

substantial likelihood of prevailing on the merits; (2) a substantial threat of

irreparable injury if the injunction is not granted; (3) that the threatened injury

outweighs any harm that will result to the non-movant if the injunction is granted;

and (4) that the injunction will not disserve the public interest. 34 Plaintiffs assert

that all four requirements are met in this case, and that they are entitled to an Order




31 R. Doc. 12-1 at pp. 8-9 (citing R. Doc. 12-7 at pp. 9-10) (Plaintiffs’ Exhibit No. 9, admitted at April
10, 2020 Hearing).
32 R. Doc. 12-1 at p. 9 (citing R. Doc. 12-7 at p. 11).
33 R. Doc. 12-1 at p. 9 (citing http://www.stpgov.org/; https://www.stpso.com/) (Plaintiffs’ Exhibit Nos.

13 & 14, admitted at April 10, 2020 Hearing).
34 R. Doc. 12-1 at p. 10 (citing Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir.

2008)).

                                                    8
enjoining Defendants from maintaining prison conditions for pre-trial detainees that

violate Title 22 of the LAC, the CDC Guidelines and the Fourteenth Amendment. 35

        Plaintiffs contend that they are likely to succeed on the merits of their

Fourteenth Amendment claim regarding conditions of confinement because the

prison conditions in question – overcrowding, infrequent showers, vomit on the floor,

filth, dirty clothing, and unhygienic conditions – significantly increase the risk that

detainees will contract, and then spread, a highly contagious, life-threatening virus. 36

Plaintiffs assert that the Supreme Court has recognized that government authorities

may be deemed “deliberately indifferent” to an inmate’s health problems where

authorities ignore a condition of confinement that is very likely to cause serious

illness in the future, including exposure to a serious, communicable disease, even

when the inmate shows no serious, current symptoms. 37

        Regarding the second requirement, Plaintiffs assert that the threatened harm,

contracting a highly contagious virus, is substantial because COVID-19 is often

deadly. 38 Plaintiffs point out that several federal courts, including one court in the

Fifth Circuit, have recognized the grave threat that COVID-19 poses to individuals

held in jails and other detention facilities. 39 Plaintiffs maintain that the risk that



35 R. Doc. 12-1 at p. 10.
36 Id. at p. 11.
37 Id. (quoting Helling v. McKinney, 509 U.S. 25, 33, 113 S.Ct. 2475, 2480, 125 L.Ed.2d 22 (1993))

(quotation marks omitted).
38 R. Doc. 12-1 at p.12.
39 Id. at p. 12 (citing United States v. Muniz, Civ. A. No. 4:09-CR-0199-1, 2020 WL 1540325, at *1 (S.D.

Tex. Mar. 30, 2020) (noting that “news reports of the virus’s spread in detention centers within the
United States . . . demonstrate that individuals housed within our prison systems nonetheless remain
particularly vulnerable to infection [from COVID-19].”) (citations omitted); United States v. Stephens,
Civ. A. No. 15-cr-95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (“[I]nmates may be at a
heightened risk of contracting COVID-19 should an outbreak develop.”) (citations omitted); United

                                                   9
they will face a severe and possibly fatal infection if they remain in the present prison

conditions constitutes irreparable harm warranting the issuance of a preliminary

injunction. 40 Plaintiffs assert that the third requirement is also met because the

threatened injury, contracting a deadly virus, outweighs any harm that will result if

the injunction is granted. Plaintiffs contend that no harm would result from the

issuance of the injunction, and claim that Defendants and their families will actually

be safer if the injunction is granted. 41 Finally, Plaintiffs argue that an injunction will

not disserve the public interest and, instead, will further the public’s interest in

trying to slow the spread of COVID-19. 42 Plaintiffs point out that pre-trial detainees

are housed for a relatively short period of time and are often released back into the

community, and that the injunction will prevent unnecessary illness in a group of

people who will soon return to live among the general population. Plaintiffs also

claim that an injunction will protect jail staff from unnecessary exposure to the virus

and potentially bringing it home to their families. 43 Arguing that all four factors are

met in this case, Plaintiffs seek emergency injunctive relief.

       Defendants oppose the Motion, emphasizing that Plaintiffs’ Complaint does

not challenge the sanitary conditions of the jail at large or the jail’s response to

COVID-19, and raises only conditions of confinement claims related to the conditions




States v. Garlock, 18-cr-418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (“By now it almost
goes without saying that we should not be adding to the prison population during the COVID-19
pandemic if it can be avoided.”)).
40 R. Doc. 12-1 at p. 13 (citations omitted).
41 Id. at pp. 13-14.
42 Id. at p. 14.
43 Id. at p. 14.


                                                 10
of temporary holding cells. 44 Defendants argue that Plaintiffs have not shown that

they are entitled to a preliminary injunction because Plaintiffs have failed to show a

substantial likelihood of success on the merits of the claims alleged in the Complaint,

and have failed to show a substantial likelihood of irreparable harm. 45 Defendants

rely upon the Affidavit of Warden Lacey Kelly, and attachments thereto, which

outlines the extensive precautions implemented by the St. Tammany Parish Sheriff’s

Office since March 13, 2020, to reduce the risk of COVID-19 transmission within the

jail.   46     Warden Kelly’s Affidavit reflects that the jail has instituted several

procedures, including prohibiting all visitors and screening all jail employees,

inmates and arrestees for COVID-19 symptoms. Specifically, the Affidavit states that

all arrestees are screened by jail medical staff and, as part of the screening efforts,

their temperatures are taken and documented and the individuals are asked whether

they have experienced symptoms in the prior 24 hours, including: (1) fever or chills;

(2) cough, (3) sore throat; and (4) shortness of breath or difficulty breathing. 47

Individuals are also asked if they have had contact with someone known to be infected

with COVID-19 within the last 14 days. 48

             The St. Tammany Parish Sheriff’s Office has also created two sanitation crews

to sanitize high-touch areas each day, is providing each housing unit with dedicated

cleaning supplies twice daily to clean and disinfect surfaces, and provides each




44 R. Doc. 37 at pp. 1, 14.
45 Id. at p. 1.
46 R. Doc. 37-1 (Defendants’ Exhibit No. 1, admitted at April 10, 2020 Hearing).
47 R. Doc. 37-1 at p. 5.
48 R. Doc. 37 at pp. 4-5 (citing R. Doc. 37-1 at ¶ 30).


                                                 11
inmate with personal hygiene items, including one bar of soap, upon their admission

to the general population. 49 All inmates, including those in holding cells, have access

to hot and cold water for hand washing. Specifically regarding pre-trial detainees,

the Affidavit reflects that pre-trial detainees are provided an initial allotment of

toiletries upon their arrival, including a bar of soap, are able to shower every Monday,

Wednesday and Friday, and are provided a blanket upon entry into the facility, which

is collected each morning and laundered. 50 Finally, registered nurses check on the

pre-trial detainees at least three times per day. 51 Defendants advise that as of April

8, 2020, there were 12 pre-trial detainees housed among the four temporary holding

cells. 52

        Defendants assert that, in the event that an inmate or arrestee is suspected of

COVID-19, the person is declared a “Person Under Investigation” (a “PUI”), and is

provided a surgical mask to wear at all times during his medical isolation period. 53

A PUI is then placed in medical isolation and administered a flu test and, if negative,

the jail medical staff will seek approval to administer a COVID-19 test. The PUI will

remain in medical isolation until the test results are returned. 54 If the test returns

positive, the PUI will remain in isolation and get transferred to one of two designated

COVID-19 facilities established by the Louisiana Department of Corrections. 55 If any

inmate is presumed positive for COVID-19, the jail has enacted quarantine


49 R. Doc. 37 at p. 5 (citing R. Doc. 37-1 at ¶¶ 40, 43, 44, 46).
50 R. Doc. 37 at p. 7 (citing R. Doc. 37-1 at ¶¶ 51, 53, 54, 55).
51 R. Doc.37-1 at ¶ 54.
52 R. Doc. 37 at p. 7.
53 Id. at p. 9 (citing R. Doc. 37-1 at ¶ 33).
54 R. Doc. 37 at p. 9 (citing R. Doc. 37-1 at ¶¶ 33, 34).
55 R. Doc. 37 at p. 9 (citing R. Doc. 37-1 at ¶ 35).


                                                     12
precautions for his housing unit, which will be quarantined until the individual’s test

results are returned. The individuals quarantined in the housing unit will be checked

at least twice daily by medical staff for any symptoms of COVID-19, including

temperature reads.

        If the COVID-19 test returns negative, the quarantine of the housing unit will

be lifted. 56 If, however, the test returns positive, the entire housing unit will be

quarantined for at least 14 days from the date of the result. Further, if any inmate

within the quarantined housing unit begins to show symptoms, is declared a PUI,

and receives a positive COVID-19 test result, the entire quarantine process must

restart completely. 57         Defendants point out that inmate movement has been

restricted to reduce traffic and promote social distancing, and the jail lobby is cleaned

nearly every hour. 58 Defendants assert that the foregoing efforts have proven

successful because there had been no confirmed or presumptive cases of COVID-19

in the jail as of the date of the Opposition brief. 59 Defendants also note that, in

response to a letter issued by Chief Justice Bernette Johnson of the Louisiana

Supreme Court, urging a risk-based assessment of all detainees, they have been

working with the judges and the probation office of the Twenty-Second Judicial

District Court, as well as the Louisiana Department of Corrections, to review the pre-

trial population in an effort to reduce the jail population. Between March 13, 2020




56 R. Doc. 37 at p. 10 (citing R. Doc. 37-1 at ¶¶ 38).
57 R. Doc. 37 at p. 10 (citing R. Doc. 37-1 at ¶ 39).
58 R. Doc. 37 at pp. 11-12 (citing R. Doc. 37-1 at ¶¶ 67, 68, 30(i)).
59 R. Doc. 37 at p. 2.


                                                     13
and April 8, 2020, the total jail population at St. Tammany Parish Jail was reduced

by 131. 60

        Turning to the merits of Plaintiffs’ Motion, Defendants assert that Plaintiffs

fail to allege any specific allegations pertaining to the three named plaintiffs or the

jail’s efforts to respond to the pandemic. Instead, Plaintiffs rely upon their prior

allegations and their “belief” that the jail conditions allegedly dating back to 2012, as

described in the July 2012 letter from the DOJ, continue to exist despite the global

sea-change that has occurred as a result of COVID-19. 61 Although an applicant

seeking a preliminary injunction must meet the four requirements set forth in

Plaintiffs’ Motion, Defendants contend that a mandatory injunction, such as the one

requested by Plaintiffs, is held to an even higher standard and requires proof of clear

entitlement to the relief sought. 62

        Addressing the four requirements which Plaintiffs must prove before the Court

may issue a preliminary injunction, Defendants assert that Plaintiffs cannot show a

likelihood of success on the merits of their case.              Defendants contend that

demonstrating a likelihood of success on the merits is a free-standing requirement,

and failure to satisfy this initial prong is fatal to any application for injunctive relief.63

Defendants assert that the Court need not conclude that Plaintiffs will definitely lose

on the merits, only that Plaintiffs have not met the demanding burden of showing a

clear entitlement to immediate, extraordinary relief.           To overcome this burden,


60 Id. at p. 12.
61 Id. at pp. 13-14.
62 Id. at p. 15 (citing cases).
63 Id.


                                             14
Defendants argue that Plaintiffs must show not merely that success is a possibility,

but that it is likely. 64

       Defendants further assert that plaintiff, Klabert Joseph Guillot, Jr., remains

incarcerated at St. Tammany Parish Jail and lacks standing to pursue these claims

because Plaintiffs have not provided any evidence that he has exhausted his

administrative remedies under the Administrative Remedy Procedure in place at the

jail. 65 Defendants point out that the Prison Litigation Reform Act (”PLRA”), as

amended, provides that, “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.” 66 Defendants point out that federal courts have strictly

interpreted this exhaustion requirement, and that the Supreme Court has held that

the exhaustion requirement is mandatory. 67 Defendants assert that the Fifth Circuit

has held that the mandatory exhaustion requirement cannot be excused by a federal

court, stating the following:

               [T]here can be no doubt that pre-filing exhaustion of prison
               grievance processes is mandatory. We thus hold that
               Underwood [v. Wilson, 151 F.3d 292 (5th Cir. 1998),] has
               been tacitly overruled and is no longer good law to the
               extent it permits prisoner lawsuits challenging prison
               conditions to proceed in the absence of pre-filing
               administrative exhaustion.        District courts have no
               discretion to excuse a prisoner’s failure to properly exhaust


64 Id. at pp. 15-16 (citing Winter v. NRDC, Inc., 555 U.S 7, 20-22, 129 S.Ct. 365, 374-75, 172 L.Ed.2d
249 (2008)).
65 R. Doc. 37 at p. 16.
66 Id. (quoting 42 U.S.C. § 1997e(a)) (internal quotation marks omitted).
67 R. Doc. 37 at p. 16 (citing Porter v. Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 988, 152 L.Ed.2d 12

(2002)).

                                                 15
               the prison grievance process before filing their complaint.
               It is irrelevant whether exhaustion is achieved during the
               federal proceeding. Pre-filing exhaustion is mandatory,
               and the case must be dismissed if available administrative
               remedies were not exhausted. 68

Defendants assert that Guillot, Jr. never initiated or completed the administrative

remedy process before filing the instant action and, as such, he cannot show that he

is likely to succeed on any claim related to the conditions of the St. Tammany Parish

Jail. 69 Defendants note that the PLRA states that no prospective relief shall issue

with respect to prison conditions unless it is narrowly drawn, extends no further than

necessary to correct the violation of a federal right, and is the least intrusive means

necessary to correct the violation. 70

       Defendants further assert that all three plaintiffs lack standing to seek

injunctive relief because Baqer and Klabert Joseph Guillot, Sr. were not in custody

at the time they filed the instant Motion, and Guillot, Jr. was no longer in a holding

cell at that time. 71 As such, Defendants argue the injunctive relief requested would

not redress any “injury” suffered by them. Defendants maintain that standing for

each requested form of relief must exist at the time the action is filed. 72

       Additionally, Defendants assert that Plaintiffs’ Fourteenth Amendment

claims, as expressed in the Complaint, are not likely to succeed because this Court

has previously dismissed similar allegations regarding the condition of the holding


68 R. Doc. 37 at p. 17 (quoting Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir 2012)) (emphasis added by
Defendants; footnote omitted).
69 R. Doc. 37 at p. 17 (citing R. Doc. 37-1 at ¶¶ 22-23).
70 R. Doc. 37 at p. 18 (citing 18 U.S.C. § 3626(a)).
71 R. Doc. 37 at p. 23.
72 Id. at p. 25 (citing Nielsen v. Preap, 139 S.Ct. 954, 976, 203 L.Ed.2d 333 (2019) (Kavanaugh, J.,

concurring)).

                                                 16
cells at St. Tammany Parish Jail, concluding that a violation of a state administrative

code is not, by itself, a basis for federal relief. 73 Specifically, this Court held that an

allegation by a pre-trial detainee that he was held with 28 other inmates for 15 days

in various unsanitary holding cells at the St. Tammany Parish Jail did not rise to the

level of a federal constitutional violation, and that the plaintiff in that matter had not

alleged any punitive intent on the part of the jail.               Defendants assert that the

Plaintiffs in this case have, likewise, not alleged any facts to indicate the conditions

of the holding cells stemmed from a punitive motive. 74 Defendants further assert

that Title 22 of the LAC does not support the broad relief sought by Plaintiffs because

the LAC provides that, “[n]ew arrivals may be housed in individual intake holding

cells for a maximum of 48 hours before being classified and transferred to an

appropriate housing area.” 75 Defendants point out that the St. Tammany Parish Jail

does not use individual holding cells and, instead, uses group holding cells, which are

not subject to this 48-hour state code requirement. 76

       Defendants assert that Plaintiffs also cannot show that the Defendants’ acts

or omissions in implementing protocols to combat the risk of COVID-19 pose an

unreasonable risk of harm to inmates. Such an examination “requires a court to

assess whether society considers the risk that the prisoner complains of to be so grave

that it violates contemporary standards of decency to expose anyone unwillingly to


73 R. Doc. 37 at p. 19 (citing Allen v. St. Tammany Parish, Civ. A. No. 17-4091, 2018 WL 558503 (E.D.
La. Jan. 2, 2018), report and recommendation adopted, 2018 WL 537495 (E.D. La. Jan. 24, 2018)).
74 R. Doc. 37 at pp. 19-20 (quoting Allen, Civ. A. No. 17-4091, 2018 WL 558503, at *4) (internal

quotation marks omitted).
75 R. Doc. 37 at p. 20 (quoting La. Admin. Code Title 22, Chapter 33, § 3301(F)) (emphasis added by

Defendants).
76 R. Doc. 37 at p. 20.


                                                 17
such a risk.” 77 Defendants contend that the jail has implemented the same risk-

reduction practices that are recommended for the community at-large – providing

hand sanitizer, frequently disinfecting high-touch areas, quarantining PUIs,

quarantining individuals for 14 days if they have left the secure perimeter of the jail,

quarantining the housing units of PUIs, restricting larger gatherings, limiting

inmates’ exposure to members of the community, decreasing movements around the

facilities, and screening all individuals who enter the facilities for COVID-19

symptoms. Although complete social distancing and isolation is not possible for each

inmate, Defendants argue that Plaintiffs have not shown that the risk posed by the

jail’s practices raises the Plaintiffs’, or any jailed inmate’s, risk of exposure to COVID-

19 substantially over the risk experienced by the outside community. 78

        Defendants point out that, “[A] preliminary injunction will not be issued simply

to prevent the possibility of some remote future injury.” 79 Defendants maintain

that a party seeking a preliminary injunction must show that the threatened harm

is “more than mere speculation.” 80 Defendants argue that, because there have been

no presumptive or confirmed cases of COVID-19 at the St. Tammany Parish Jail,

Plaintiffs are unable to satisfy the irreparable injury requirement for injunctive

relief. As to the third and fourth prongs that Plaintiffs’ must satisfy to obtain a

preliminary injunction, Defendants assert that the relief sought would impose a



77 Id. (citing Helling v. McKinney, 509 U.S. 25, 36, 113 S.Ct. 2475, 2480, 125 L.Ed.2d 22 (1993))
(emphasis in the original)
78 R. Doc. 37 at p. 22 (citation omitted).
79 Id. at p. 26 (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 129 S.Ct. 365, 172 L.Ed.2d

249 (2008)) (internal quotation marks omitted; emphasis added by Defendants).
80 R. Doc. 37 at p. 26 (quoting Janvey v. Alguire, 647 F.3d 585, 601 (5th Cir. 2011)).


                                                    18
remarkable level of intrusion on the jail’s day-to-day operations which is not

warranted in light of the extensive precautions already in place at the jail to reduce

the risk of COVID-19 transmission. 81 Finally, Defendants maintain that Plaintiffs’

Motion is based only upon “unsworn allegations and a hunch,” which is not enough

to warrant the drastic remedy of mandatory injunctive relief. 82 As such, Defendants

assert the Motion should be denied.

II.    LEGAL STANDARD

       A. Preliminary Injunction

       To obtain a preliminary injunction, a movant must establish: (1) a substantial

likelihood of success on the merits; (2) a substantial threat of irreparable injury if the

injunction is not issued; (3) that the threatened injury if the injunction is denied

outweighs any harm that will result if the injunction is granted; and (4) that the grant

of an injunction will not disserve the public interest. 83 “A preliminary injunction is

an extraordinary remedy and should only be granted if the plaintiffs have clearly

carried the burden of persuasion on all four requirements.” 84 “Additionally, in

accordance with the Prison Litigation Reform Act (‘PLRA’), preliminary injunctive

relief must be narrowly drawn, extend no further than necessary to correct the




81 R. Doc. 37 at p. 28.
82 Id. at pp. 29-30.
83 Janvey, 647 F.3d at 595; Nichols v. Alcatel USA, Inc., 532 F.3d 364, 372 (5th Cir. 2008).
84 Planned Parenthood of Houston & Se. Texas v. Sanchez, 403 F.3d 324, 329 (5th Cir. 2005) (quoting

Karaha Bodas Co., LLC v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara 335 F.3d 357,
363 (5th Cir. 2003) (internal quotation marks omitted).

                                                19
violation of the federal right, and be the least intrusive means necessary to correct

the harm.” 85

       B. Due Process rights of pre-trial detainees

       The Supreme Court has long-held that, “Lawful imprisonment necessarily

makes unavailable many rights and privileges of the ordinary citizen, a ‘retraction

justified by the considerations underlying our penal system.’” 86 The Supreme Court

has also recognized, however, that although a prisoner’s rights may be diminished by

the needs and exigencies of the institutional environment, “a prisoner is not wholly

stripped of constitutional protections when he is imprisoned for crime. There is no

iron curtain drawn between the Constitution and the prisons of this country.” 87 The

Supreme Court has further held that, “[T]he fact that prisoners retain rights under

the Due Process Clause in no way implies that these rights are not subject to

restrictions imposed by the nature of the regime to which they have been lawfully

committed.” 88

       In evaluating the constitutionality of conditions or restrictions of pre-trial

detention, the proper inquiry is whether the conditions amount to punishment of the

detainee. 89 The Supreme Court has held that a particular condition or restriction of

pre-trial detention does not constitute “punishment” if it is reasonably related to a




85 Hood v. Vessel, Civ. A. No. 13-303-JJB-SCR, 2013 WL 12121562, at *1 (M.D. La. May 14, 2013)
(citing 18 U.S.C. § 3626(a)).
86 Wolff v. McDonnell, 418 U.S. 539, 555, 94 S.Ct. 2963, 2974, 41 L.Ed.2d 935 (1974) (quoting Price v.

Johnston, 334 U.S. 266, 285, 68 S.Ct. 1049, 1060, 92 L.Ed. 1356 (1948)).
87 Wolff, 418 U.S. at 555-56, 94 S.Ct. at 2974.
88 Id, 418 U.S. at 556, 94 S.Ct. at 2975 (citations omitted).
89 Bell v. Wolfish, 441 U.S. 520, 535, 99 S.Ct. 1861, 1872, 60 L.Ed.2d 447 (1979).


                                                 20
legitimate governmental objective. 90 “Conversely, if a restriction or condition is not

reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the governmental action is punishment

that may not constitutionally be inflicted upon detainees qua detainees.”                               91


Additionally, “Courts must be mindful that these inquiries spring from constitutional

requirements and that judicial answers to them must reflect that fact rather than a

court’s idea of how best to operate a detention facility.” 92 Further, “the judiciary is ill

equipped to micro-manage a jail’s day-to-day operations, and federal courts are

therefore loath to intervene when detainees complain of trivial inconveniences.” 93

“[S]uch judicial restraint is appropriate because the federal constitution simply is not

concerned with a de minimus level of imposition on pretrial detainees.” 94 The Fifth

Circuit has also recognized that, “The Constitution does not mandate comfortable

prisons, but neither does it permit inhumane ones.” 95                       The Fifth Circuit has

instructed that, “The Supreme Court has made clear that the standards against

which a court measures prison conditions are ‘the evolving standards of decency that




90 Id., 441 U.S. at 539, 99 S.Ct. at 1874. See Talib v. Gilley, 138 F.3d 211, 214 (5th Cir. 1998) (“courts
will uphold a prison regulation claimed to infringe a prisoner’s constitutional rights if it is ‘reasonably
related to legitimate penological interests.’”) (quoting Turner v. Safley, 482 U.S. 78, 89, 107 S.Ct. 2254,
2261, 96 L.Ed.2d 64 (1987)).
91 Wolfish, 441 U.S. at 539, 99 S.Ct. at 1874.
92 Id. (citations omitted).
93 Allen v. St. Tammany Parish, Civ. A. No. 17-4091, 2018 WL 558503, at *3 (E.D. La. Jan. 2, 2018).
94 Id. (citations omitted).
95 Gates v. Cook, 376 F.3d 323, 332 (5th Cir. 2004) (citing Farmer v. Brennan, 511 U.S. 825, 832, 114

S.Ct. 1970, 128 L.Ed.2d 811 (1994)).

                                                    21
mark the progress of a maturing society’ and not the standards in effect during the

time of the drafting of the Eighth Amendment.” 96

III.   ANALYSIS

       A. Plaintiffs have failed to meet their burden to obtain a preliminary
          injunction.

           1. Baqer and Guillot, Sr. have standing to seek injunctive relief, but
              Guillot, Jr. does not.

       For a plaintiff to establish standing to sue, he must show that: (1) he has

suffered an injury in fact—an invasion of a legally protected interest which is (a)

concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) there is a causal connection between the injury and the conduct

complained of; and (3) it is likely that the injury will be redressed by a favorable

decision. 97 The party invoking federal jurisdiction bears the burden of establishing

these elements. 98

       Here, Defendants argue that Plaintiffs lack standing to seek injunctive relief.

Specifically, they argue that Baqer and Guillot, Sr. lack standing to seek injunctive

relief because they were not in custody at the time Plaintiffs filed the instant Motion

for Preliminary Injunction on April 3, 2020. 99 The record reflects that Plaintiff Baqer

was moved from the pre-trial holding cells to the general jail population on December




96 Gates, 376 F.3d at 332-33 (quoting Estelle v. Gamble, 429 US. 97, 102, 97 S.Ct. 285, 50 L.Ed.2d 251
(1976)).
97 Deutsch v. Annis Enterprises, Inc., 882 F.3d 169, 173 (5th Cir. 2018) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992) (internal quotations
omitted).
98 Lujun, 504 U.S. at 561, 112 S.Ct. at 2136 (citation omitted).
99 R. Doc. 37 at pp. 23-26; See R. Doc. 12.


                                                 22
19, 2019 and released from jail on December 20, 2019. 100 Guillot, Sr. was moved to

the general jail population on January 4, 2020. 101

        Defendants argue that Plaintiffs have not pled facts sufficient to show that the

third factor, redressability, is met. 102 None of the three plaintiffs are currently

housed in the St. Tammany Parish Jail’s holding cells, and two of the plaintiffs have

been released from custody altogether. 103 Nonetheless, Plaintiffs filed this action on

behalf of themselves and a purported class, and the Court has jurisdiction to certify

a class action when there is no chance that the named plaintiff’s expired claim will

reoccur. 104     According to the Supreme Court, “Some claims are so inherently

transitory that the trial court will not have even enough time to rule on a motion for

class certification before the proposed representative’s individual interest expires.” 105

“When the claim on the merits is ‘capable of repetition, yet evading review,’ the




100 R. Doc. 1, at ¶ 92, 93.
101 R. Doc. 1, at ¶ 116.
102 R. Doc. 37 at pp. 23-26.
103 Id. at p. 24.
104 United States Parole Commission v. Geraghty, 445 U.S. 388, 403-04, 100 S.Ct. 1202, 1212, 63

L.Ed.2d 479 (1980) (internal citations omitted).
105 445 U.S. at 399, 100 S.Ct. at 1210. The Supreme Court cites its decision and commentary in

Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct 854, 43 L.Ed.2d 54 (1975), in which the named plaintiffs’
pretrial detention had ended during the litigation. See Gerstein, 420 U.S. at 110 n. 11, 95 S.Ct. at 861
n.11 (“This case belongs, however, to that narrow class of cases in which the termination of a class
representative's claim does not moot the claims of the unnamed members of the class. . . . The length
of pretrial custody cannot be ascertained at the outset, and it may be ended at any time by release on
recognizance, dismissal of the charges, or a guilty plea, as well as by acquittal or conviction after trial.
It is by no means certain that any given individual, named as plaintiff, would be in pretrial custody
long enough for a district judge to certify the class. Moreover, in this case the constant existence of a
class of persons suffering the deprivation is certain. The attorney representing the named respondents
is a public defender, and we can safely assume that he has other clients with a continuing live interest
in the case.”).

                                                    23
named plaintiff may litigate the class certification issue despite loss of his personal

stake in the outcome of the litigation.” 106

       The Court finds that the facts of this case fall squarely within the “capable of

repetition, yet evading review” doctrine, and that Defendants’ argument to the

contrary lacks merit. According to the Supreme Court:

               A dispute falls into that category, and a case based on that
               dispute remains live, if (1) the challenged action [is] in its
               duration too short to be fully litigated prior to its cessation
               or expiration, and (2) there [is] a reasonable expectation
               that the same complaining party [will] be subjected to the
               same action again. 107

Considering the testimony of Baqer and Guillot, Jr., presented during the April 10,

2020 hearing, the Court finds there is potential for reoccurrence of their expired

claims. Both plaintiffs testified that they were arrested and placed in holding cells

more than once in the past year, and Baqer testified that he had been arrested and

placed in St. Tammany Parish jail twice within the last year. Further, the Court finds

Plaintiffs’ counsel can acquire other clients with a “continuing live interest in the

case,” and counsel has already expressed that he has potential class members. 108

       Defendants further assert, however, that Guillot, Jr. also lacks standing to

pursue injunctive relief because he remains incarcerated at the St. Tammany Parish

Jail and has failed to exhaust available administrative remedies, as required by the




106 Geraghty, 445 U.S. at 398, 100 S.Ct. at 1209. Although this doctrine, “capable of repetition, yet
evading review,” was established outside of the class-action context, it has been applied in pretrial
detention cases. Id.
107 Turner v. Rogers, 564 U.S. 431, 439-440, 131 S.Ct. 2507, 2515, 180 L.Ed.2d 452 (2011) (citing

Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975)).
108 Geraghty, 445 U.S. at 399, 100 S.Ct. at 1210 (quotation omitted).


                                                 24
PLRA. 109 This requirement is “mandatory” and “applies to all prisoners seeking

redress for prison circumstances or occurrences.” 110 The Fifth Circuit has held that:

                [T]here can be no doubt that pre-filing exhaustion of prison
                grievance processes is mandatory. . . . District courts have
                no discretion to excuse a prisoner’s failure to properly
                exhaust the prison grievance process before filing their
                complaint. It is irrelevant whether exhaustion is achieved
                during the federal proceeding. Pre-filing exhaustion is
                mandatory, and the case must be dismissed if available
                administrative remedies were not exhausted. 111

        After careful review of the record, the Court finds that Plaintiffs have not

provided any evidence whatsoever that Guillot, Jr. either began or exhausted his

administrative remedies at St. Tammany Parish Jail prior to filing this suit. During

the April 10, 2020 hearing on the Motion for Preliminary Injunction, Guillot, Jr.

testified, confirming that he remains incarcerated at St. Tammany Parish Jail,

though no longer in a holding cell. Guillot, Jr. was asked whether he filed a grievance

with the jail regarding the conditions of the holding cell, or any other conditions of

his confinement, and he responded that he had not. Because Plaintiffs have not put

forth any evidence showing that Guillot, Jr. complied with St. Tammany Parish Jail’s

grievance system prior to filing this suit, the Court finds that Guillot, Jr. lacks

standing to request injunctive relief. Accordingly, Plaintiffs’ Motion for Preliminary

Injunction is denied to the extent that Plaintiffs’ seek injunctive relief on behalf of

Guillot, Jr. The Court now turns its analysis to the requirements for an issuance of

a preliminary injunction.


109 R. Doc. 37 at pp. 16-18 (citing 42 U.S.C. § 1997e(a)).
110 Porter v. Nussle, 534 U.S. 516, 520, 524, 122 S.Ct. 983, 986, 988, 152 L.Ed.2d 12 (2002).
111 Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).


                                                  25
           2. First prong for a preliminary injunction: substantial likelihood
              of success on the merits.

       Turning to the first factor required to obtain a preliminary injunction, the

Court must determine whether Plaintiffs have shown a substantial likelihood of

success on the merits of their Fourteenth Amendment claim. 112 Plaintiffs argue that

they are likely to succeed on the merits of their Fourteenth Amendment claim based

upon the increased risk of contracting COVID-19, 113 an issue that was not raised in

Plaintiffs’ Complaint.       Plaintiffs assert that the prison conditions in question –

overcrowding, infrequent showers, vomit on the floor, filth, dirty clothing, and

unhygienic conditions – significantly increase the risk that pre-trial detainees will

contract, and then spread, a highly contagious, life-threatening virus. 114 In support

of that argument, plaintiffs have offered several exhibits which provide information

regarding the COVID-19 pandemic as well as the spread of the virus. 115                    In their

brief in support of their Motion for Preliminary Injunction, Plaintiffs appear to

contend that the Defendants have been “deliberately indifferent” to overcrowding and

unsanitary confinement issues, which are likely to lead to significant health issues in

light of the COVID-19 pandemic. 116 Plaintiffs clarified their position during closing

argument at the April 10, 2020 hearing, during which they argued that the evidence

in the record substantiates that the Defendants acted punitively in this matter and


112 The Court notes that Plaintiffs do not seek injunctive relief based upon their claims for alleged
violations of the Louisiana Constitution, or their claims for negligence and respondeat superior. (R.
Doc. 12-1 at pp. 10-11. See R. Doc. 1 at pp. 18-23).
113 R. Doc. 12-1 at pp. 10-11.
114 R. Doc. 12-1 at p. 11.
115 Plaintiffs’ Exhibit Nos. 5, 9 & 11, admitted at April 10, 2020 Hearing.
116 R. Doc. 12-1 at p. 11.


                                                 26
that, while their Complaint does not mention COVID-19, coronavirus, or any other

reference to risk of infection, their assertion of overcrowding naturally poses a risk of

infection and disease.

           This Court’s initial inquiry is focused solely on whether Plaintiffs have borne

their burden of providing evidence to show a substantial likelihood of success on the

merits of the allegations in their March 22, 2020 Complaint. They have not done so.

The evidence provided by Plaintiffs at the April 10, 2020 hearing confirmed the

COVID-19 pandemic, both nationally and locally, and confirmed the requirements

regarding inmate housing set forth in the Louisiana Administrative Code. 117 Neither

of those matters were contested. As the Court noted at the outset of the hearing, it

is well aware of the pandemic and the restrictions put in place by governments and

other entities. Further, this Court does not find it necessary to make a determination

regarding whether any violation of the Louisiana Administrative Code was proven

because Plaintiffs’ burden is to prove a federal law or constitutional violation. The

issue to be addressed by the Court in analyzing the first prong of the requirements

for the issuance of a preliminary injunction is whether Plaintiffs have shown a

substantial likelihood of success on the merits of their claim that the conditions of

their confinement in the holding cells at St. Tammany Parish Prison violate their

constitutional rights.

           Prior to the hearing, Plaintiffs largely relied on the July 2012 letter by the

DOJ, which showed overcrowded holding cells in the St. Tammany Parish Jail at that



117   Plaintiffs’ Exhibit Nos. 2, 3, 4, 5, 6, 9 , 10, 11, 12, 13, 14, 15, admitted at April 10, 2020 Hearing.

                                                       27
time. 118 As an initial matter, and after a detailed review of that 2012 letter, the Court

makes the following findings. First, the letter clearly states that it was produced in

response to a 2011 investigation and evaluation, which gives the Court pause as to

its relevance regarding current conditions in the jail. Second, the thrust of the DOJ’s

letter and investigation concerned the availability of mental health evaluations and

treatment for inmates at that time. In fact, the 22-page letter includes only five

sentences (one paragraph) describing what is referred to as deplorable conditions in

the holding cells. Finally, regarding the 2012 DOJ letter, the Court notes that the

Defendants have responded to that evidence with a follow-up letter from the DOJ

dated January 31, 2017, in which the DOJ referenced the July 2012 letter and

concluded that the St. Tammany Parish Jail had implemented significant reforms

and that the investigation was now closed. 119 The 2017 letter mentions that, “we

[Department of Justice] have noted a change in culture and practice at the Jail that

gives us confidence that St. Tammany will continue its efforts to improve care for

prisoners.” 120 Thus, to the extent that Plaintiffs rely on the 2012 DOJ letter to

support their burden of showing a substantial likelihood of success on the merits of

their Complaint, the Court finds that evidence insufficient. The Court notes the age

of the letter and, more importantly, the 2017 follow-up letter, which clearly indicates

that the St. Tammany Parish Jail had taken positive steps in both culture and

practice.



118 Plaintiffs’ Exhibit No. 1, admitted at April 10, 2020 Hearing.
119 R. Doc. 37-1 (Defendants’ Exhibit No. 1, admitted at April 10, 2020 Hearing).
120 Id.


                                                  28
      At the April 10, 2020 hearing in this matter, Plaintiffs offered the testimony of

Baqer and Guillot, Jr. Baqer testified that he remained in an overcrowded holding

cell at St. Tammany Parish Jail for 16 days. He described the holding cell as “always

dirty,” with urine, food and food wrappers on the floor. He further testified that there

was at least one individual who was detoxing and vomited on the floor, which was not

cleaned up for several hours. Both Baqer and Guillot, Jr. testified that they were

allowed showers at least twice per week and possibly three times per week. Guillot,

Jr. recalled that showers were allowed on Mondays, Wednesdays and Fridays of each

week. Baqer testified that he was allowed to shower twice a week during one week,

and three times a week during the following week. Baqer testified that he was denied

medical care because the jail did not provide him with anxiety and depression

medication, but clarified under cross-examination that he did not have the medication

with him at the time of his arrest. Baqer acknowledged that a nurse or medical

assistant came to the holding cells three times per day to provide medical care but

“they didn’t do anything for anybody.”      Baqer testified that the detainees were

provided a blanket in the evening, which was clean, but that it was torn, gray, and

scratchy. No other bedding was provided and the detainees had to sleep on the floor

with the blanket.

      Guillot, Jr. also testified to overcrowded and unsanitary conditions while he

was in the holding cells. He testified that there was food and trash on the floor, and

that the floors smelled like urine. Guillot, Jr. testified that he was in the holding

cells between 16 and 19 days. He acknowledged that he could not swear to the actual



                                          29
day count because he did not have access to a calendar. His recollection was that

there were about 30 detainees in the holding cells most of the time, and that there

were 37 detainees in his holding cell on New Year’s Day. The Court notes, but is

unable to reconcile, the conflict between Guillot, Jr.’s testimony regarding the

number of people detained with him and the facts as alleged in the Complaint, which

states that he was housed with 19 other detainees. 121 Guillot, Jr. also testified that

the detainees were provided a blanket in the evening, but that it was “usually damp,

wet, or musty.” He further testified that the detainees were provided with one clean

set of jumpers after each shower, but were not provided socks or underwear. Guillot,

Jr. testified that he was currently in quarantine, as required by jail policy, because

he had been brought outside the jail for medical care. He testified that the policy was

that any returning inmate must be quarantined for 10 or 14 days upon his return to

prevent the spread of any disease. Guillot, Jr. was not aware of any cases of COVID-

19 in the jail, and testified that he had no reason to dispute the policies which the jail

has now put in place to combat the virus.

          The testimony elicited during the hearing shows that the conditions,

specifically those involving overcrowding, in the holding cells at the time Baqer and

Guillot, Jr. were detained, if accurate, were troubling. The question before the Court,

however, is not whether the conditions were troubling, but whether Plaintiffs have

shown a substantial likelihood of success on the merits of their Complaint, which

alleges constitutional violations based upon the conditions of their pre-trial



121   R. Doc. 1 at ¶¶ 102, 105.

                                            30
confinement. “It has been repeatedly held that, absent some indication of punitive

intent, the mere overcrowding of a jail does not violate the Fourteenth

Amendment.”      122   While Plaintiffs argued that the Court should look to the

“cumulative record” to establish punitive intent and to show the likelihood of success

on the merits of their claims, they were unable to point to any specific action by any

of the Defendants or jail staff to support that argument, even when the Court

specifically asked to be directed to such action. Plaintiffs have failed to establish

conditions which are so egregious that would offend “contemporary standards of

decency.” 123 Whether conditions of confinement rise to a level of constitutional

violation turns to “the evolving standards of decency that mark the progress of a

maturing society.” 124 The Court notes and distinguishes the facts in this case from

those elicited in Gates v. Cook. 125 In Gates, death row inmates presented evidence

and expert testimony regarding extreme filth including fecal and urine covered walls,

stench, malfunctioning plumbing, high temperatures, uncontrolled mosquito and

insect infestations, lack of mental health care, and “ping-pong” toilets, which backed

up excrements from one inmate’s cell to another inmate’s cell. The Fifth Circuit in

Gates found that such egregious facts violate society’s standards of decency. In this

case, there was no evidence introduced at the hearing regarding society’s standards

of decency. The Court does not find that the conditions testified to, while unsanitary,


122 Chavera v. Allison, Civ. A. No. 1:08cv256-JMR, 2009 WL 1011157, at *5 (S.D. Miss. Apr. 15, 2009)
(citing Collins v. Ainsworth, 382 F.3d 529, 540 (5th Cir. 2004); Crook v. McGee, Civ. A. No. 2:07cv167-
MTP, 2008 WL 53269, at *2 (S.D. Miss. Jan. 2, 2008); Robertson v. Coahoma County, Miss., Civ. A.
Con. 2:07CV78-SA-SAA, 2008 WL 3334091, at *5 (N.D. Miss. Aug. 6, 2008)).
123 Helling v. McKinney, 509 U.S. 25, 36, 113 S.Ct. 2475, 2482, 125 L.Ed.2d 22 (1993).
124 Rhodes v. Chapman, 452 U.S. 337, 101 S. Ct. 2392, 69 L.Ed.2d 59 (1981).
125 376 F.3d 323 (5th Cir. 2004).


                                                  31
rise to the level of egregiousness which would offend contemporary standards of

decency to support a constitutional violation.

          Further, Plaintiffs were unable to distinguish the facts of this case from those

in Allen v. St. Tammany Parish, where this Court found pre-trial detainment in an

unsanitary holding cell at St. Tammany Parish Jail with 28 other inmates for 15 days

was not unconstitutional. 126 While the Court is not bound by another decision of this

Court, the Court finds the case illuminating, and the Court offered Plaintiffs an

opportunity to distinguish the facts in that case from the present case during the

April 10, 2020 hearing. In response, Plaintiffs argued that the “record as a whole”

proves punitive intent on the part of the defendants in this matter, and that punitive

intent distinguishes this case from the Allen case. The Court has reviewed the

exhibits and testimony and does not find evidence of punitive intent. Instead, the

Court finds the facts and analysis of Allen are directly on point. Further, Plaintiffs

have failed to establish a constitutional violation.

          Since Plaintiffs have failed to meet their burden in establishing a substantial

likelihood of success on the merits of their Complaint, Plaintiffs have not carried their

burden to show that they are entitled to injunctive relief. While the Court need not

analyze the remaining factors, such an analysis further demonstrates that Plaintiffs

are not entitled to injunctive relief.




126   Allen v. St. Tammany Parish, Civ. A. No. 17-4091, 2018 WL 558503 (E.D. La. Jan. 2, 2018).

                                                   32
            3. Second prong: substantial threat of suffering an irreparable
               injury.

        Plaintiffs contend that have shown a substantial threat of suffering an

irreparable injury, namely, contracting COVID-19, if the Court does not grant

injunctive relief. The requested injunctive relief, as argued during the hearing, is for

status quo. Defendants argue that an injunction should not be granted on the

possibility of a remote future injury.    “As there have been no presumptive nor

confirmed cases of COVID-19 at the St Tammany Parish Jail since the beginning of

this pandemic, the Plaintiffs are unable to satisfy the irreparable injury requirement

for injunctive relief.” 127 Defendants have provided evidence in the form of an

Affidavit, which shows the steps that the jail has and is currently taking to combat

this virus and protect the health of its inmates and staff. Much of the substance of

that Affidavit, and the policies and procedures which have been put in place at the

jail, are detailed within this Order, including the fact that there have been no

presumptive or confirmed cases of COVID-19 at the jail. 128 Plaintiffs did not provide

any evidence to refute or challenge the Defendants’ recitation of the steps it has taken

which remain in place and, in fact, plaintiffs argued at the hearing for an injunction

maintaining the status quo. The Court emphasizes the Plaintiffs’ change in position

from requesting specific injunctive relief 129 to their argument at the hearing for

injunctive relief maintaining the status quo.




127 R. Doc 37, p. 27.
128 See pp. 11-14, supra.
129 R. Doc. 12-1 at pp. 14-15.


                                          33
      The question before the Court is whether Plaintiffs have shown a substantial

threat of suffering an irreparable injury. Plaintiffs have proven that, at the time of

their confinement at St. Tammany Parish Jail in December 2019, they were housed

in overcrowded conditions. The Court finds that Plaintiffs have provided evidence

that the virus is spread though contact with an infected person, possibly an

asymptomatic person. The Court in no way discounts the risks and seriousness of

COVID-19 in confinement; in fact ,the Court gives great weight to plaintiffs’ exhibits

which note the heightened risk associated with jails and correctional centers.

Defendants have proven through their evidence that the jail currently does not have

any COVID-19 cases.        Further, Defendants have established that they have

implemented significant measures to comply with the CDC Guidelines and other

guidance for correctional facilities in efforts to protect the health of its inmates and

staff. Defendants have also proven that the general inmate population has been

reduced, and that there are currently 12 pretrial detainees within the four holding

cells. These facts have not been disputed, nor have any of the measures which the

jail has voluntarily implemented to prevent the infiltration of the virus in the jail.

The Court finds that there remains a possibility of irreparable injury, i.e., contracting

COVID-19 in the future, but that the Plaintiffs have failed to prove that there

remains, in light of the measures implemented by the jail on its own, a substantial

threat of suffering that injury at this time. The Court further notes that this finding

rests on the many steps that the jail has taken on its own accord. This analysis and




                                           34
finding may well be decided differently if the jail withdraws those voluntary actions

during this COVID-19 pandemic.

           4. Third prong: the threatened injury outweighs any harm that will
              result to the non-movant if the injunction is granted.

       Turning to the third prong of the analysis, whether the threatened injury

outweighs any harm that will result to the non-movant if the injunction is granted,

the Court finds that Plaintiffs satisfy this requirement. As an initial matter, the

Court finds that both sides overstate their position, with Plaintiffs asserting that they

are “hard-pressed to identify any harm that would result from the issuance of the

injunction in question,” 130 and Defendants asserting that the injunctive relief sought

“would impose a remarkable level of intrusion on the jail’s day-to-day operations.” 131

The Court agrees that the injunctive relief sought would impose some burdens, both

financial and logistical, upon the Defendants. However, the Court finds that any

such burdens, especially considering the safety precautions which the jail has

voluntarily implemented, 132 are outweighed by the risk of contracting COVID-19

within the jail.      Although the undisputed evidence shows that there were no

confirmed or presumptive cases of COVID-19 as of April 9, 2020, 133 the Court still

finds that the threat of contracting the virus outweighs any burden that the requested

injunctive relief may impose upon Defendants. Accordingly, Plaintiffs may be able to

satisfy their burden with respect to the third requirement for injunctive relief.




130 R. Doc. 12-1 at pp. 13-14 (emphasis in original).
131 R. Doc. 37 at p. 28.
132 See R. Doc. 37-1 (Defendants’ Exh. No. 1, admitted during April 10, 2020 Hearing).
133 R. Doc. 37.


                                                 35
       4. Fourth prong: the injunction will not disserve the public interest.

       Finally, the Court finds that Plaintiffs can also satisfy the fourth requirement

for a preliminary injunction, as the requested injunctive relief will not disserve the

public interest.      Instead, the Court agrees with Plaintiffs that the requested

injunctive relief will protect the safety of the public. The Court further notes and

agrees that the measures undertaken by the jail comply with the CDC Guidelines

and moot several of the requested items of injunctive relief. 134 Some of those

measures, as evinced by the testimony of the Plaintiffs, were in effect during their

detention; other measures were enacted following their release and, apparently, as a

result of the COVID-19 crisis. As Plaintiffs point out, pre-trial detainees are housed

for a relatively short period of time and often released back into the community.135

Such was the case for both Baqer and Guillot, Jr., who each testified that they were

released back into the community following their detention at the jail. Thus, the

proposed injunctive relief will further the public’s interest in trying to slow the spread

of COVID-19 because it will prevent unnecessary illness in a group of people who will

soon return to live among the general population. The requested relief will also

protect the jail staff from unnecessarily being exposed to the virus and bringing the

virus home to their families. The Court, therefore, finds that Plaintiffs can satisfy

the fourth requirement for a preliminary injunction.


134 Plaintiffs had requested injunctive relief in the form of enjoining Defendants from permitting any
inmate demonstrating any symptom of COVID-19 to remain in any group holding cell; requiring the
Defendants to provide pre-trial detainees with soap and fresh water; requiring the Defendants to
provide pre-trial detainees with clean clothing; requiring the Defendants to implement and maintain
a cleaning/sanitizing schedule for pre-trial detainees; and requiring Defendants to provide detainees
with sanitary bedding. (R. Doc. 12-1 at p. 2).
135 R. Doc. 12-1 at p. 14.


                                                 36
       Although Plaintiffs can satisfy two of the four requirements that a party

seeking injunctive relief must establish, the Fifth Circuit has made clear that, “A

preliminary injunction is an extraordinary remedy and should only be granted if the

plaintiffs have clearly carried the burden of persuasion on all four requirements.” 136

Because Plaintiffs have failed to carry their burden of proving all four requirements

needed to entitle them to a preliminary injunction exist at this time, Plaintiffs’ Motion

is denied.

IV.    CONCLUSION
       For the foregoing reasons, IT IS ORDERED that Plaintiffs’ Motion for

Preliminary Injunction 137 is DENIED.

       New Orleans, Louisiana, April 11, 2020.




                                              ______________________________
                                              WENDY B. VITTER
                                              United States District Judge




136 Planned Parenthood of Houston & Se. Texas v. Sanchez, 403 F.3d 324, 329 (5th Cir. 2005) (quoting
Karaha Bodas Co., LLC v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara 335 F.3d 357,
363 (5th Cir. 2003)) (internal quotation marks omitted).
137 R. Doc. 12.


                                                37
